Title: From George Washington to Robert Cary & Company, 12 June 1759
From: Washington, George
To: Robert Cary & Company



Gentn
Virginia 12th June 1759.

In a Letter which I wrote you the first of last Month was Inclosd an Invoice of Sundries which I then was, and still am, much in need of. If those Goods shoud not be Shipd before this Letter gets to hand pray add to your purchase the things which you will find on the other side and send them as there directed.
I shall find occasion to write you fully by the Fleet and Inclosing a list of Sundries that will be wanted for the Estates use, and till then I shall forbear to trouble you with particulars, as I shall expect also by that time to get some Acct of the Sales of the Estates Tobo sent you; and an Acct Currt as this last is necessary for me to compare with my own Accts in order to [make] a satisfactory Settlement with our Genl Court I entreat you to be punctual in sending me one Spring and Fall yearly.
I shall keep the Estate under the same direction as formerly, neither altering the managers, kind of Tobo or manner of treating it, unless you advise otherwise for our Interest, and while I continue to persue this method I hope you will be able to render such Sales as will not only Justifie the prest Consignments to you but encourage my enlarging them—for I shall be candid in telling you that duty to the Charge with which I am entrusted as well as self Interest will incline me to abide by those who gives the greatest proof of their Abilities in selling

my own and the Estates Tobo and purchasing Our Goods which I can no otherwise Judge of than by the Accts that will be renderd—and here permit me to ask if it woud be advisable to change the Marks of any of the Tobo or had I best Ship it all under the usual Marks. if so, my part may be known by some small distinction, such as you can best advise.
In my last among other things I desird you woud send me (besides a Small Octavo volume) the best System now extant of Agriculture; since which I have been told that there is one lately publishd—done by various hands—but chiefly collected from the Papers of Mr Hale. If this is known to be the best pray send it but not if any other is in higher Esteem. I am Gentn Yr Most Obedt Hble Servt

Go: Washington

